Mr. Justice Sterrett
delivered the opinion of the court, March 1st, 1886.
It is contended that the deed of April 2d, 1866, from plaintiff below and others, conveying the land therein described to Nathan Snyder subject to an annuity, in her favor, of one hundred and fifty dollars, in the nature of dower, etc., was improperly received in evidence, because it was not fully stamped as required by the Act of Congress. The learned judge thought there had been a substantial compliance with the Act, so far at least as the plaintiff below was concerned; that the government had received the full' price of the additional stamp, together with the penalty for omitting to affix it when the instrument was executed. In doing so he took judicial *167notice of the receipt or acknowledgment indorsed on the deed by the deputy collector of Internal Revenue for the First District of Pennsylvania. The Act of Congress providing for the appointment of collectors and deputy collectors makes it their duty to collect, in their respective districts, all the taxes imposed by law, however the same may be designated, and to give receipts for all sums so collected. The collector is an officer of the general government, performing public duties in his district, including the county in which this case was tried. The court therefore might well take notice not only of his official character, but also of the official acts of himself and his deputy.
But, assuming that the learned judge was technically wrong in ruling as he did, wherein have the plaintiffs in error been prejudiced thereby ? The judgment is not only de terns merely, but it is restricted to part of th.e land which the deed purports to convey, subject to the' annuity in favor of plaintiff below. It is not even.alleged that plaintiffs in error, or either of them, have any interest in the land bound by the judgment, except such as may have been acquired by mesne conveyances from Nathan Snyder, the vendee named in the deed in question. If they have any such interest, so far as we know it was acquired and is still held by them under that deed, and of course subject to the payment of the annuity therein provided for. If they have no interest in the land, they cannot be prejudiced by the judgment or sale of the land by virtue of an execution issued thereon. ■ The judgment being strictly de terris it cannot affect either of the plaintiffs in error personally. As the case stands on the testimony before us, excluding entirely from consideration the deed referred to, neither of the plaintiffs has any interest in the land, and hence they cannot be prejudiced by the judgment de terris, restricted, as it is, to that particular piece of land. We never reverse a judgment or decree- unless manifest error has intervened to the prejudice of the party or parties complaining.
The object of the penal provisions of the Stamp Act was to secure observance of its requirements, and the adjudications on the subject have had the same end in view; but now, since the Act is no longer in force, there is not the same necessity for insisting on a literal compliance with the form prescribed for supplying omissions. When it appears that parties, through whose mistake or omission an instrument has not been properly stamped when it should have been done, have paid the full price of the stamp, together with the penalty, and produce the collector’s receipt therefor; in short, when all that is required of them has been done, it would be sticking in the bark to hold that, because the collector, whose duty *168it is to do so, Las not affixed a stamp and cancelled the same, the instrument should not be received in evidence. So far as the party who has been in default is concerned, substantial compliance is all that should be insisted on. More than that would be sacrificing substance to mere form, which is rarely ever promotivé of justice. The first specification of error is not sustained. We fail to discover any error in tlie two remaining specifications. So far as there is any testimony, as to the value of each portion of the tract on which the annuity is charged, the substance of it is that the relative value of the respective portions per acre is about the same. The second- and third specifications are therefore dismissed.
Judgment affirmed.